Citation Nr: 1802655	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a stroke, to include left hand and arm numbness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from March 1987 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.  The matter has since been transferred to the RO in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at January 2015 Board videoconference hearing.  The matter was then remanded for additional development in September 2015 and May 2016.


FINDING OF FACT

The Veteran manifested left ulnar nerve neuritis to a compensable degree within one year of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for left ulnar nerve neuritis have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Certain chronic conditions shall be granted service connection, even if they are not otherwise established as incurred in or aggravation by service, if they manifested to a compensable degree within one year of a veteran's separation from active service.  38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, the Veteran filed a claim for left hand numbness in November 2010, prior to his discharge from service in March 2011.  He was afforded a VA examination in January 2011 and reported that he experienced left hand numbness on occasion.  Examination of the upper extremities was normal and the examiner stated that there was no pathology upon which to render a diagnosis.

However, VA treatment records from April 2013 show the Veteran continued to report tingling in the area of the left third and fourth digits.  The treating clinician noted that tapping on the lateral aspect of the left elbow reproduced numbness and tingling down to the lateral part of the hand.  She rendered a diagnosis of suspected ulnar neuropathy.  VA records dated March 2015 also reflect a diagnosis of left ulnar neuropathy.

The Veteran was afforded a VA examination in December 2016 by the same examiner who conducted the January 2011 VA examination.  The Veteran reported current symptoms of numbness and tingling in the left ring and little fingers, and occasional pain in the ulnar aspect of the left forearm.  The examiner diagnosed left ulnar nerve neuritis and noted that the Veteran's VA records and presentation on examination were consistent with a peripheral nerve condition.

The Veteran has consistently reported the same array of symptoms throughout the appeal period.  Although the January 2011 examination yielded no pathology or diagnosis, that same examiner diagnosed the Veteran with left ulnar nerve neuritis based, in part, upon the Veteran's reported symptoms and earlier VA records showing similar findings.

Although the Veteran was diagnosed with left ulnar nerve neuritis more than one year after his discharge, lay evidence can be competent and sufficient to establish a diagnosis or etiology when such describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In other words, because the Veteran credibly reported having symptoms of numbness and tingling in his left arm within one year of service, and because these symptoms were subsequently diagnosed as left ulnar nerve neuritis, the evidence reasonably establishes that such neuritis manifested within one year of service.

Ulnar nerve neuritis, an organic disease of the nervous system, is a chronic condition under 38 C.F.R. § 3.309(a).  It will therefore be presumed to have been incurred in service if it manifested to a compensable degree within one year of separation from service.

Paralysis of the ulnar nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  A compensable rating is assigned if the condition results in at least "mild" incomplete paralysis.  VA Manual M21-1, III.iv.4.G.4.c. states that mild incomplete paralysis is assigned based on symptoms, however slight, that are sufficient to support of a diagnosis of peripheral nerve impairment for service connection purposes.  A mild disability would be limited to sensory deficits that are less persistent or affecting a small area.  

As the Veteran's manifestations of intermittent numbness and tingling meet these criteria and were sufficient to support a diagnosis, the Board finds that the condition has manifested to a compensable degree within one year of service.  Therefore, service connection is appropriate in this case.  38 C.F.R. § 3.303(b).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for left ulnar nerve neuritis is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


